Citation Nr: 0004320	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  93-04 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to  a compensable evaluation for right ear 
hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a right heel condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970, May 1975 to May 1978, and October 1979 to October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 RO decision which, in pertinent 
part, granted service connection and noncompensable ratings 
for right ear hearing loss, tinnitus, and calcaneal spurs of 
the right heel; the veteran appealed for compensable ratings.  
In May 1996, the Board remanded these issues to the RO for 
further development.  In July 1997, the RO granted increased 
evaluations to 10 percent for tinnitus and for calcaneal 
spurs of the right heel.  The case was returned to the Board 
in November 1999.  


FINDINGS OF FACT

1.  The veteran has level I hearing in his right ear.  
Service connection is in effect for hearing loss only in that 
ear.  

2.  The veteran's tinnitus is manifested by complaints of 
constant ringing in his ears.  

3.  The veteran's right calcaneal heel spurs produce 
disability which does not exceed that of moderate residuals 
of a foot injury.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
1999).  

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Code 6260 (1998), § 4.87, Code 6260 
(1999).  

3.  The criteria for a rating in excess of 10 percent for a 
right heel disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1968 to August 1970, May 1975 to May 1978, and October 1979 
to October 1991.  

A review of his service medical records shows that on 
entrance examination in January 1968, his feet and hearing 
were listed as clinically normal.  An April 1990 physical 
examination notes sensorineural high frequency hearing loss.  
In March 1991, the veteran was seen complaining of pain in 
his right heel.  X-rays revealed a right heel spur.   On 
separation examination in September 1991, audiometric testing 
revealed pure tone thresholds in the right ear of 0, 15, 15, 
and 55 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  On the accompanying report of medical history 
the veteran related a history of foot trouble and hearing 
loss.  

On VA audiology examination in March 1992, the veteran 
reported military noise exposure and said that his tympanic 
membrane was ruptured during service.  He said that tinnitus 
began during a sinus infection.  He indicated that he had 
difficulty understanding speech with background noise.  
Audiometric testing revealed pure tone thresholds in the 
right ear of 5, 15, 20, and 60 decibels at 1000, 2000, 3000, 
and 4000 hertz, respectively.  The average pure tone 
threshold for the right ear was 25 percent.  The speech 
recognition score in the right ear was 96 percent.  The 
veteran reported bilateral periodic tinnitus which was mild 
to moderate in severity.  The examiner noted normal hearing 
sensitivity of the right ear through 3000 hertz with moderate 
to moderately severe sensorineural hearing loss at 4000 
hertz.  The left ear revealed normal hearing sensitively 
across test frequencies.  

A March 1992 VA general medical examination noted that the 
right heel was clinically normal, but X-rays showed small 
calcaneal spurs of the right heel.  

An April 1992 Army Reserve sick slip notes that the veteran 
had a bone spur in the right heel that had worsened since 
February 1991.  His physical profile (PULHES) included L-3 
for the lower extremity.  He was physically restricted from 
running or jumping.  

A private medical record dated in June 1992 reveals that the 
veteran related that he had a painful bone spur in the right 
heel.  No history of injury was reported.  He noted pain on 
walking or running but when he minimized his activities he 
was symptom free.  On examination, the right foot was 
essentially nontender.  The veteran demonstrated full range 
of motion, with no swelling or ecchymosis.  The examiner 
noted that he had a small bone spur at the inferior aspect of 
the os calcis that was mild.  

A September 1992 VA treatment record shows that the veteran 
was seen with complaints of periodic right heel pain.  He 
said that pain worsened with extended standing.  Some later 
private medical records note the veteran had heel spurs.  

On VA audiology examination in September 1995, he had pure 
tone thresholds in the right ear of 10, 15, 25, and 55 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively, 
for an average of 26 decibels.  The speech recognition score 
in the right ear was 98 percent.  The examiner noted that 
hearing sensitivity in the left ear was within normal limits.  
Hearing sensitivity in the right ear ranged from normal 
hearing to a severe hearing loss in the high frequency area.  
It was noted that he was not a hearing aid candidate.  A 
tinnitus masker was not recommended.  

The veteran was referred to a VA ears, nose, throat (ENT) 
clinic in December 1995 for complaints of persistent 
bilateral tinnitus with associated dizziness.  He also 
complained of frequent earaches which were dull and throbbing 
in nature.  It was noted that the veteran had asymmetric 
sensorineural hearing loss in the right ear.  The examiner 
indicated that the tympanic membranes were clear and the 
external auditory canal was without lesions.  The diagnostic 
assessment was tinnitus with asymmetric sensorineural hearing 
loss.  An auditory brain response test conducted later that 
month was abnormal.  

In a February 1996 statement, the veteran indicated that his 
hearing loss affected him in social and working environments.  
He said that an explosion in 1979 blew a hole in his eardrum 
and caused ringing in his right ear.  He stated that he had 
difficulty taking the Army Reserve physical fitness test due 
to his right calcaneal heel spur.  

In March 1996, the veteran was seen at a VA ENT clinic for 
follow-up of non-pulsatile tinnitus and occasional lack of 
equilibrium.  The examiner noted that the internal auditory 
canal was within normal limits.  Tympanic membranes were 
clear bilaterally without inflammation.  The diagnostic 
assessment was tinnitus, most likely the result of trauma 
induced high frequency hearing loss.  

Army Reserve audiometric testing conducted in September 1996 
revealed pure tone thresholds in the right ear of 5, 20, 25, 
and 60 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  Speech discrimination was not reported.

On VA podiatry examination in December 1996, the veteran 
complained of continued right heel pain.  He said that 
surgical correction for his condition was recommended 
previously; however, he refused to have the procedure.  The 
examiner noted tenderness to palpation of the medial 
calcaneal heel.  No central heel pain, edema, or erythema was 
observed.  The veteran demonstrated limited range of motion 
of the subtalar and mid-tarsal joints.  X-rays revealed mild 
calcaneal spurs.  The examiner noted that the veteran could 
be offered conservative means of treatment for his condition 
including steroid injections, orthotic devices, and physical 
therapy to alleviate pain.  The diagnostic assessment was 
plantar fasciitis.  

On VA ENT examination in December 1996, it was noted that the 
veteran had no significant change in his hearing.  The 
veteran related that he had to ask people to repeat speech 
more often.  He reported he had bilateral tinnitus, and that 
the right ear tinnitus was higher pitched.  The diagnostic 
assessment was tinnitus secondary to high frequency 
sensorineural hearing loss.  The audiology consultation 
report reflects a diagnostic assessment of unilateral mild to 
severe high frequency sensorineural right hearing loss.  
Middle ear function, speech discrimination thresholds, and 
word discrimination scores were normal.  Bilateral tinnitus 
maskers were recommended.  

Audiometric testing conducted overseas in January 1997 
reflects pure tone thresholds in the right ear of 5, 25, 30, 
and 65 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold for the right 
ear was 31 percent.  (These results were certified by a VA 
chief of audiology and speech pathology in October 1998.)  
The speech recognition score was 96 percent for the right 
ear.  

II.  Analysis

The veteran's claims for higher ratings for right ear hearing 
loss, tinnitus, and a right heel condition are well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claims.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  



A.  Right Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  In situations where 
service connection has been granted for defective hearing 
involving only one ear and the veteran does not have total 
deafness in both ears, the hearing acuity of the non-service- 
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assigned where 
the hearing in the service-connected ear is at level X or XI.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Codes 6100-
6101.  

The Board notes that regulations concerning the evaluation of 
hearing impairment were revised effective June 10, 1999, 
during the pendency of the veteran's appeal.  However, there 
were no material changes which would affect the present case.  
See 38 C.F.R. § 4.85 (1998 and 1999).

The results from the most recent VA audiometric study in 
January 1997 (average decibel threshold of 31 for the four 
frequencies, and 96 percent correct speech discrimination) 
correlate to auditory acuity numeric designation I in the 
right ear. See 38 C.F.R. § 4.85, Table VI.  Hearing in the 
non-service-connected left ear is considered normal for 
rating purposes and numeric designation I is assigned for 
that ear.  These numeric designations in combination 
correspond to a noncompensable rating for right ear hearing 
loss.  See 38 C.F.R. § 4.85, Table VII, Code 6100.  The 
results of the 1992 and 1995 VA audiological evaluations 
would also correspond to noncompensable evaluations under 38 
C.F.R. § 4.85, Code 6100.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In the instant case, the 
application of the rating schedule to the test results 
clearly demonstrates that a compensable schedular rating is 
not warranted in this case.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for an increased (compensable) rating for right ear 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).  

B.  Tinnitus

The rating criteria for tinnitus, as in effect prior to June 
10, 1999, provide for a maximum 10 percent rating when 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Under the new rating criteria, 
in effect since June 10, 1999, a maximum 10 percent rating is 
provided for recurrent tinnitus.  38 C.F.R. § 4.87, Code 6260 
(1999).  The veteran's tinnitus is manifested by complaints 
of persistent ringing in the ears, and the current 10 percent 
maximum schedular rating is meant to compensate him for the 
related industrial impairment.  

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for tinnitus.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

C.  Right Heel Disability

The RO has rated the veteran's service-connected right 
calcaneal spur of the right heel by analogy to residuals of a 
foot injury.  38 C.F.R. §§ 4.20, 4.27.  Residuals of a foot 
injury are rated 10 percent disabling when moderate, and 20 
percent when moderately severe.  38 C.F.R. § 4.71a, Code 
5284.  

Service medical records reveal that the veteran reported 
right heel pain and X-rays showed a right heel spur.  Post-
service medical records dated in 1992 show X-ray evidence of 
heel spurs but reflect that the right foot was essentially 
nontender with full range of motion.  Later medical records 
refer to heel spurs but do not describe significant 
functional impairment from the condition.  The 1996 VA 
podiatry examination noted tenderness to palpation of the 
medial calcaneal heel.  Limited range of motion of the 
subtalar and mid tarsal joints was also noted.  The 
diagnostic assessment was plantar fasciitis.  

The medical evidence does not demonstrate signs and symptoms 
suggesting that the veteran's right calcaneal heel spurs are 
similar to a moderately severe (20 percent) foot injury.  
Rather, the evidence shows that his right heel condition is 
more similar to moderate (10 percent) residuals of a foot 
injury under Code 5284, and thus the lower 10 percent rating 
is to be assigned.  38 C.F.R. § 4.7.  The findings at the 
December 1996 VA examination reflect a moderate disability, 
including tenderness to palpation with no edema or erythema.  
X-ray findings reveal only a mild calcaneal spur of the right 
heel.  Despite periodic complaints of right heel pain, the 
record demonstrates at most moderate functional impairment on 
use of the foot.  Thus, there is no basis for an increase in 
the current 10 percent rating under Code 5284.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 10 percent for right heel 
spurs must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

D.  Extraschedular Ratings

The Board does not have the authority to assign 
extraschedular ratings in the first instance, and under the 
circumstances of the present case there is no basis to refer 
the case to designated VA officials for consideration of an 
extraschedular rating for any of the above-discussed 
disabilities.  Extraschedular ratings are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Such factors do not appear in this case.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet.App. 337 
(1996).


ORDER

A higher rating for right ear hearing loss is denied.  

A higher rating for tinnitus is denied.  

A higher rating for a right heel disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

